Citation Nr: 0107186	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1960 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for headaches as secondary to the veteran's 
service-connected disability from right eye cataract and 
awarded a rating of 10 percent.

The case was certified for appeal in May 2000 and thereafter, 
in December 2000 correspondence from the veteran's 
Congressman together duplicate copies of evidence already on 
file were received and a copy of a letter from the veteran.  
It is unclear from these documents whether the veteran is 
claiming an increased rating for his only other service-
connected disability of cataract of the right eye with 
defective vision, currently rated 30 percent disabling.  

Also, this appeal stems from an initial grant, by rating 
action in May 1999, of service connection and a 10 percent 
initial disability rating for headaches as secondary to the 
service-connected right eye disorder effective August 31, 
1998.  In July 1999 correspondence was received from the 
veteran's service representative, together with duplicate 
copies of private medical records already on file, and 
reference was made to "[i]f an increase is deemed warranted, 
please consider an effective date with the provisions of 
38 CFR 3.400(2)(q)(1)(i) in mind."  However, it is unclear 
from this whether an earlier effective date for any 
disability rating is claim and, if so, for which service-
connected disability, i.e., the service-connected right eye 
disorder or the service-connected headaches.  This warrants 
clarification.  

These matters are referred to the RO for appropriate 
consideration.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses 
of all medical care providers, both VA and non-
VA, who treated the veteran for headaches since 
1997.  After securing the necessary release, the 
RO should obtain these records.  All records 
obtained should be added to the claims folder.  

2.  The veteran should be rescheduled for a VA 
examination to determine the extent and severity 
of his headaches.  The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and ensure that 
all of the foregoing development has been 
conducted and completed in full.  

If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains 
denied, the appellant and representative, if any, 
should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.

4.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 2001), and 
01-13 (February 5, 2001), as well as any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final regulations 
and General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  
If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, 
if any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member of the Board
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


